34 So. 3d 117 (2010)
Lee Floyd FLENOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-110.
District Court of Appeal of Florida, Third District.
April 14, 2010.
Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Douglas J. Glaid, Senior Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and GERSTEN and LAGOA, JJ.
PER CURIAM.
We conclude that the errors complained of do not rise to the level of being fundamental. See Kilgore v. State, 688 So. 2d 895, 898 (Fla.1996) (stating that fundamental error must reach "down into the validity of the trial itself to the extent that a verdict of guilty could not have been obtained without the assistance of the alleged error."). Furthermore, we do not find that the claimed ineffectiveness is apparent on the face of the record; thus, we do not reach the merits of Flenor's ineffectiveness claim as it is more properly raised in a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. See Mansfield v. State, 758 So. 2d 636, 642 (Fla.2000).